Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Saichi et al. (US 6614139) and Bailey et al. (US 8716912).

1. Yin teaches:
A motor (fig 3) comprising: 
including one end portion and another end portion (upper end at 32/41 and lower end at 32/41, fig 3); 
a cartridge/bearing assembly 2 including a plurality of ball bearings (1st & 2nd bearings 22 & 23, fig 3) supporting a first part of the shaft (at inner ring 222/232, fig 3) in the one end portion side of the shaft (fig 3), and a sleeve 21 surrounding the ball bearings (fig 3); and 
a rotor 4; and 
a stator/core 31 surrounded by the rotor (fig 3); and 
a housing/seat 5 including a bottom portion (also seat 5, fig 3) and an attaching portion/connecting seat 32 (and the screws attaching it to the shaft and bottom portion, fig 3) provided at the bottom portion, and a stator fixing portion/connecting portion 32 provided at the bottom portion (via screw, fig 3), wherein the bottom portion of the housing extends in a direction intersecting with respect to a longitudinal direction of the shaft (fig 3), and the cartridge is removably attached to the attaching portion (via screw S, fig 3), the stator is fixed at the stator fixing portion, the rotor includes a magnet 42, a tubular portion/annular wall 413 supporting the magnet; but does not teach i) a rotor fixed at a second part of the shaft between the another end portion of the shaft and the ball bearings; ii) a nonmagnetic body connecting the tubular portion and the shaft; and iii) the tubular portion of the rotor is formed by a magnetic body.  

    PNG
    media_image1.png
    696
    699
    media_image1.png
    Greyscale

Saichi et al. teach that i) a rotor 30 fixed at a second part of the shaft 31 between the another end portion of the shaft and the ball bearings/bearing sleeve 22; and ii) a nonmagnetic body (aluminum cylindrical portion 32b, fig 1) connecting the tubular portion and the shaft to support magnetic disks and other components.

    PNG
    media_image2.png
    752
    743
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    114
    916
    media_image3.png
    Greyscale

Bailey et al. teach that iii) the tubular portion/backing ring 30 of the rotor is formed by a magnetic body (col 4 4th para) to provide a flux return path between poles on the rotor (see figure 2).

    PNG
    media_image4.png
    138
    904
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    368
    777
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the invention of Yin so that i) a rotor fixed at a second part of the shaft between the another end portion of the shaft and the ball bearings; and ii) a nonmagnetic body connecting the tubular portion and the shaft; iii) the tubular portion of the rotor is formed by a magnetic body, as taught by Saichi et al. and Bailey et al. so as to support other components and provide a flux return path between adjacent poles of the rotor.

2. Yin teaches:
The motor according to claim 1, wherein the bottom portion is configured to receive an impact from outside (the bottom portion has similar structure as applicant’s claimed and disclosed bottom portion, fig 2), the cartridge is removably attached to the attaching portion together with the shaft (shaft is attached via thick section13 to bearing assembly and removable via screw S, fig 3).  

4. Yin teaches:
The motor according to claim 1, wherein the shaft is formed in a hollow shape (fig 3).  

The motor according to claim 1, wherein one end portion of the shaft is positioned inward relative to the bottom portion of the housing (at the inner ring 232, fig 3).  

6. Yin teaches:
The motor according to claim 1, wherein the attaching portion includes a cylindrical portion/protrusion 321 accommodating the cartridge (fig 3).  

8. Yin teaches:
The motor according to claim 1, wherein an elastic member/buffer member 24 is interposed in at least part of a space between the cartridge and the housing (fig 3).  

9. Yin teaches:
The motor according to claim 8, wherein the elastic member is interposed between a part of the cartridge and a part of the housing, the cartridge and the housing facing each other, in the longitudinal direction of the shaft (fig 3).  

10. Yin teaches:
The motor according to claim 8, wherein the elastic member is interposed between the cartridge and the bottom portion or between the cartridge and a fixing member, in the longitudinal direction of the shaft (since the elastic member is inside of the cylindrical bearing assembly/cartridge and the fixing member/screw S is outside and 

11. Yin teaches:
The motor according to claim 1, wherein the rotor is removably fixed to the shaft (the rotor is fixed to the shaft via the bearing assembly which the rotor is fixed via screw S, fig 3).  

12. Yin teaches:
The motor according to claim 11, wherein, the rotor includes a disc portion/housing 41 removably fixed to the shaft (via the screw S attached the the bearing assembly 2 which is attached to the shaft, fig 3).

Allowable Subject Matter
Claims 3 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832